Citation Nr: 1816149	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-66 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level II and hearing loss of the left ear has been manifested by no more than auditory acuity Level II.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  The Veteran was provided notice of how to substantiate his claim in the November 2017 Statement of the Case (SOC).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The timing of the notice is not prejudicial in light of the fact that all necessary development has been conducted as detailed below. 

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Likewise, the Veteran's VA clinical records are on file.  He declined to testify in support of his claim.  He was afforded a VA audiology evaluation for rating purposes during the appeal.  

Neither the Veteran nor his representative has raised any issues as to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Background

VA outpatient treatment (VAOPT) records show that in December 2015 the Veteran's hearing aids were cleaned and checked.  In July 2017 he reported that his hearing aids were not working well.  

On VA audiology evaluation in August 2017 it was reported that audiometric testing revealed a sensorineural hearing loss in each ear.  

The examination report revealed puretone air conduction thresholds as follows:

Hertz?
Decibels?
1000
2000
3000
4000
Right Ear
50
70
70
70
Left Ear
45
80
85
80

Puretone audiometry testing revealed that the average puretone threshold was 65 decibels for the right ear and 73 decibels for the left ear.  That test revealed a speech recognition score of 100 percent in the right ear and 100 percent in the left ear.  It was reported that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  The Veteran reported that he could not hear without his hearing aids.  

The results of the August 2017 audiology evaluation translate to Level II hearing acuity in the left ear and Level II hearing acuity in the right ear.  

In the Veteran's September 2017 Notice of Disagreement he reported that his hearing loss was much worse and affected his life in numerous ways, including socially and occupationally.  

In the Veteran's VA Form 9, Appeal to the Board, he reported that he was unable to hear at all in a normal conversation or on a telephone. 

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

"The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

A ten percent (10%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Board has considered the Veteran's statements that his hearing loss is worse than currently evaluated and the difficulties it causes.  However, the Rating Schedule requires an essentially mathematical process using numeric scores obtained on VA audiometric testing for determining the appropriate evaluation to be assigned for the current level of hearing impairment.  The VA examination conducted during the appeal period is the most persuasive and probative evidence as to the severity of the Veteran's hearing loss.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It is again emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As to any implicit contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  

The results of VA audiometric testing in August 2017 may be used to determine the proper schedular evaluation under VA rating criteria.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Translating the results of the examination under Table VII requires the assignment of a noncompensable disability rating.  

The VA audiometric test did not find that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, the VA audiometric test did not find that the Veteran's thresholds at 1,000 Hz was 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  Moreover, the 2017 VA examination did not certify that the use of speech discrimination was not appropriate because of language difficulties or that there were inconsistent speech discrimination scores.  In other words, because none of the audiometric tests showed that neither all four frequencies in either ear were 55 decibels or above nor were the thresholds at 1,000 Hertz 30 decibels or less and also 70 decibels or more at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86(a) and (b) are not applicable.  Accordingly, for rating purposes, Table VIA may not be used in determining the proper disability rating for the Veteran.  See 38 C.F.R. § 4.85(c).  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in this case the Veteran's service-connected bilateral hearing loss is his only service-connected disorder.  Moreover, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

In this regard, the service-connected hearing loss may result in occupational impairment but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected hearing loss has interfered with employment beyond what is contemplated by the rating criteria.  While it is true that the schedular rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

With respect to the first prong of Thun, the Veteran specifically reported having difficulty hearing on a telephone and difficulty understanding conservations, all of which can be characterized as difficulty "hearing speech."  

In this connection, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were revised.  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria.  

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Next, the Board turns its attention to a recent holding by the Court in Doucette v. Shulkin, 28 Vet. App. 366 (2017) (precedential panel decision).  Therein, it was held that unlike a majority of the conditions in VA's Rating Schedule the rating criteria for hearing loss do not list any specific symptoms or functional effects.  However, they contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, i.e., puretone audiometry and controlled speech discrimination test.  Two exceptions have been created, at 38 C.F.R. § 4.86, when speech discrimination tests in a controlled setting are often near normal, but they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids and, also, if there is a pattern of hearing loss constituting an extreme handicap in the presence of any environmental noise, which often cannot be overcome by the use of hearing aids.  

In Doucette, Id., the Court stated that on their face, the rating criteria schedule, do not otherwise account for other functional effects, e.g., dizziness, vertigo or recurrent loss of balance.  If there is evidence of such symptoms, the Board must explain whether the rating criteria contemplate the functional effects of those symptoms.  In this case, the Veteran has not reported having such symptoms, much less alleged that any such symptoms are putatively due to his service-connected hearing loss.  

Accordingly, the Board finds that the Veteran has not established that his hearing loss presents such an exceptional or unusual disability picture as to render the Rating Schedule inadequate for assigning an appropriate disability evaluation.  

In reaching this determination, the Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss and, thus, there is no doubt to be resolved in favor of the Veteran.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


